                           4:20-cv-04180-JES # 8        Page 1 of 4
                                                                                                   E-FILED
                                                            Wednesday, 02 December, 2020 04:31:20 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

KENDRICK PRINCE,                 )
  Plaintiff,                     )
                                 )
  vs.                            )                   No. 20-4180
                                 )
TRINITY HOSPITAL and DR. FIERCE, )
  Defendants.                    )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

       This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

       The pro se Plaintiff’s complaint has been filed as a complaint pursuant to

42 U.S.C.§1983, but it is unclear why Plaintiff filed his complaint in Federal Court.1

Plaintiff has identified two Defendants: Trinity Hospital and Dr. Fierce. In January of

2020, Plaintiff had hernia surgery at Trinity Hospital in Rock Island, Illinois. Four hours

later, Plaintiff returned to an unspecified detention center.


1Plaintiff did not use a federal complaint form for an action pursuant to 42 U.S.C. §1983
form. [1]. Instead, Plaintiff submitted a handwritten complaint.
                           4:20-cv-04180-JES # 8         Page 2 of 4




       Later in the day, Plaintiff began to experience intense pain and swelling. Plaintiff

was rushed back to the hospital and underwent a second surgery. Plaintiff says the first

surgeon, Dr. Fierce, “mistakenly” “nicked” the main artery to his testicle and Plaintiff

suffered serious, internal bleeding. (Comp., p. 1). Plaintiff is currently a federal inmate

in the Mercer County Jail.

       “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of state law.” Hatton

v. Black, 2020 WL 6487519, at *1 (S.D.Ind. Nov. 3, 2020), quoting West v. Atkins, 487 U.S.

42, 48 (1988).

       Plaintiff has not clearly identified a state actor, nor has he alleged a violation of

his constitutional rights or federal law. For instance, if Plaintiff intended to state an

Eighth Amendment violation, he must allege he suffered from a serious medical need

and the Defendant, a state actor, was deliberately indifferent to that need. See Estelle v.

Gamble, 429 U.S. 97, 105-06 (1976); Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir.2008).

       Plaintiff has not provided a factual basis which would allow the Court to infer

Dr. Fierce was a state actor. However, if given leave to amend, it is possible Plaintiff

might be able to clarify his claim. See Cummings v. Quakenbush, 2013 WL 5603933, at *8

(S.D.Ind. Oct. 10, 2013); Estate of Rice ex rel. Rice v. Correctional Medical Services, 596

F.Supp.2d 1208, 1218-19 (N.D.Ind. Jan. 26, 2009).

       Plaintiff has also clearly alleged a serious medical condition. However, Plaintiff’s

complaint does not allege any Defendant was deliberately indifferent to that condition.
                             4:20-cv-04180-JES # 8       Page 3 of 4




“To determine if a prison official acted with deliberate indifference, we look into his or

her subjective state of mind.” Petties v. Carter, 836 F3d 722, 728 (7th Cir. 2016), citing

Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996). In other words, “a plaintiff must provide

evidence that an official actually knew of and disregarded a substantial risk of harm.”

Petties, 836 F3d at 728 (emphasis in original), citing Farmer v Brennan, 511 U.S. 825, 844

(1994).

          Plaintiff alleges he suffered due to the Defendant Doctor’s mistake and

“negligence.” (Comp., p. 1). However, inadequate medical treatment due to negligence

or even gross negligence does not support an Eighth Amendment violation. Shockley v.

Jones, 823 F.2d 1068, 1072 (7th Cir. 1987). While Plaintiff’s claim may support a state law

claim of medical malpractice, the allegations do not allege an Eighth Amendment claim.

          “Federal courts are courts of limited jurisdiction.” Int'l Union of Operating Eng'r,

Local 150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted).

Therefore, federal courts “have an independent obligation to determine whether

subject-matter jurisdiction exists, even when no party challenges it.” Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal jurisdiction

bears the burden of establishing that jurisdiction is present. Smart v. Local 702 Int'l Bhd.

of Elec. Workers, 562 F.3d 798, 802-803 (7th Cir. 2009).

          Since Plaintiff has alleged only a state law claim, this Court must dismiss his

complaint for lack of jurisdiction. See Stinson v. Rothbauer, 2020 WL 6709942, at *1–2

(W.D.Wis. Nov. 16, 2020)(dismissing complaint alleging medical malpractice for lack of

jurisdiction); see also Harris v. Belford, 2020 WL 6872885, at *6 (S.D.Ill., Nov. 23, 2020)
                          4:20-cv-04180-JES # 8        Page 4 of 4




(dismissing case with prejudice after refusing to exercise supplemental jurisdiction over

surviving state law claims).

       Plaintiff may choose to file his complaint in state court, but Plaintiff is

admonished he must file his complaint within the two-year statute of limitations

period. See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006); see also 735 ILCS 5/13-212.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed for lack of federal subject matter jurisdiction.

       2) If the Plaintiff wishes to appeal this dismissal, he may file a notice of appeal

       with this court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A

       motion for leave to appeal in forma pauperis MUST set forth the issues the Plaintiff

       plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If the Plaintiff does

       choose to appeal, he will be liable for the $505 appellate filing fee irrespective of

       the outcome of the appeal.

ENTERED this 2nd day of December, 2020.



                                  s/James E. Shadid
                      _________________________________________
                                  JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE
